Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-171115A (which has been provided in the International Search Report).
Regarding claim 1, JP 2009-171115A discloses a base station ([0053]) comprising:
a transmitter configured to transmit a signal to a terminal apparatus (Fig. 1, elements 111A, 111B; [0019]);

wherein the controller changes an operation according to the determined environment, or the transmitter transmits to the terminal apparatus information indicating the determined environment ([0055] discloses selectin modulation scheme based on electric field intensity, which in turn is calculated based on LOS determination [0054]; [0060] – [0062]).
JP 2009-171115A discloses the reverse transmitter/receiver elements of what claim 1 recites i.e. claim 1 recites the terminal has the transmitter and controller, which determines LOS or not; whereas JP 2009-171115A the base station has the controller and does the LOS determination.
However, one of ordinary skill in the art can easily switch these functions between the base station and the terminal. Under Rationales for Obviousness (MPEP 2143, Rationales E, F apply here), this is an obvious variation or obvious to try.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the terminal do the determination, as this would potentially reduce the processing power requirements at the base station.

Regarding claim 3, JP 2009-171115A discloses the controller determines whether an environment to the terminal  apparatus is a line of sight (LOS) environment based on:

an amount of change of a measurement result or an adjustment value of an uplink transmission timing;
or coordinates and a transmission power of the base station apparatus which are indicated from the base station apparatus ([0054] discloses reception power for base station, which would be related to transmitted power of terminal; [0077]).
Reversing base station / terminal operations is analyzed as in claim 1 above. 


Regarding claim 4, JP 2009-171115A discloses wherein changing, by the controller, an operation according to the determined environment, or transmitting, by the transmitter, to the terminal apparatus information indicating the determined environment is restrictively applied according to:
a frequency band;
cell information;
a configuration for the base station apparatus ([0055]);
or an indication from the base station apparatus indicating whether applicable.
Reversing base station / terminal operations is analyzed as in claim 1 above. 

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-171115A in view of JP 2015-045531A (which have been provided in the International Search Report).
Regarding claim 2, JP 2009-171115A does not disclose the controller switches a position measurement scheme according to the determined environment. 
In the same field of endeavor, however, JP 2015-045531A discloses the controller switches a position measurement scheme according to the determined environment ([0010] – [0013] discloses us of AOA and TOA methods and switching between them).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method of switching between AOA and TOA schemes, as taught by JP 2015-045531A, in the system of JP 2009-171115A because this would result in higher positioning accuracy, since more schemes can validate the results of each other.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.



Sadiq et al. (US 20190372688) discloses computing and reporting a relevance metric for a positioning beacon beam.
Chae et al. (US 20200393532) discloses method for determining a position of NLOS TX UE.
Edge et al.  (US 20190037529) discloses systems and methods to facilitate location determination by beamforming of a positioning reference signal.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632